Pioneer Exploration Inc.
202 – 700 West Pender Street
Vancouver, British Columbia
V6C 1G8


November 5, 2008


Ian McGavney
24 Renshaw Road
Rothesay, New Brunswick
E2H 1R6




Dear Sir:


Re:  Macallan Oil & Gas Inc. - Option to purchase Shares


This letter will confirm our numerous discussions concerning the proposed
purchase of up to 50,000 free trading common shares in the capital of Macallan
Oil & Gas Inc. (the “Shares”).


This Letter Agreement sets forth the terms and conditions of the proposed
purchase, which, when accepted by you, will form a binding agreement between us,
such agreement to be embodied in due course in a more formal agreement (the
“Formal Agreement”).


Background


For the purposes of our proposed acquisition, we have each relied upon the
following information:


(a)
Macallan Oil & Gas Inc. (the “Company”) has a 39% revenue interest in an oil
discovery in Trinidad;



(b)
you are the beneficial owner of your Shares and have the authority and control
to sell those Shares:





(c)
there are no options, rights or other agreements to purchase the Shares, and
none of you have granted anyone else the right to purchase the Shares.



Proposed Acquisition


Based on the foregoing information, we agree as follows:


1.
We or our nominee will purchase from all of you all of the Shares.



2.
The total purchase price of the Shares will be CDN$37,500, with $6000 payable
within 10 days of closing and  4 payments of $7500 and 1 final payment of $1500
each every 60 days thereafter



3.
You will deliver the Shares upon receipt of final payment



4.
If we raise CDN$250,000 or more at any one time we will pay out the remaining
payments on demand.



5.
It is understood that contained in the Formal Agreement will be the normal and
usual covenants and warranties for a transaction of this nature, including among
other things, but without limitation, the ownership of the Shares and your right
to sell the Shares.



6.
The Formal Agreement will also contain customary conditions precedent to
closing, including, without limitation, the following:



 
a.
We conduct due diligence searches and obtain satisfactory results from those
searches.



 
b.
You obtain any required consents for the transfer of the Shares.

 
 
Page - 1

--------------------------------------------------------------------------------

 

 
 
The Formal Agreement will provide that if these conditions are not fulfilled or
waived prior to closing, the obligations of the parties thereunder will be null
and void unless the fulfilment of any such condition was reasonably capable of
being performed.



7.
All information will be kept confidential and will be divulged by the parties
only to their respective principals and professional advisors or as required by
law.



8.
Prior to execution of the Formal Agreement and so long as negotiations on this
proposal continue and are being pursued in good faith, you agree to neither
solicit expressions of interest nor offers from any other parties concerning the
sale of the Shares nor to negotiate same or to take any steps in furtherance
thereof.



Miscellaneous


9.
Each of the parties hereby will pay their own costs, expenses and fees
(including, without limitation, legal counsel) incurred in connection with the
preparation, execution and the consummation of this Letter Agreement and the
Formal Agreement.



10.
This Letter Agreement and the Formal Agreement will be interpreted in accordance
with the laws of the Province of British Columbia and will enure to the benefit
of and be binding upon us and our respective heirs, successors and permitted
assigns.



11.
We agree to sign such further and other deeds and documents, including without
limitation, the Formal Agreement and to give such further and other assurances
as may be necessary to fully implement this Letter Agreement.



12.
If the foregoing accurately sets forth your understanding of our agreement,
please sign this Letter Agreement where indicated below which will then form a
binding agreement between us, subject only to the terms and conditions
aforesaid.  We will then immediately begin our due diligence and preparation of
the Formal Agreement.



13           Should the purchaser fail to make payment with in 5 business days
of the agreed to purchasedays the seller has the right to withdraw from this
purchase and sale agreement whereby thepurchaser waives the right to purchase
the balance of shares agreed to in this documentunless otherwise agreed to by
the seller.


Yours truly,


Pioneer Exploration Inc.


Per:           /s/ Tom
Brady                                                                                                           c/s




  Authorized Signatory




ACCEPTED AND AGREED TO THIS 5TH DAY OF NOVEMBER, 2008:






/s/ Ian McGavney


  Ian McGavney


 
Page - 2

--------------------------------------------------------------------------------

 